Gray, C. J.
The purpose of Nathan Johnson in executing the deed of trust is therein recited to have been to secure the income of the trust property to his wife and the property to their children.
The conveyance is to trustees, with apt words of limitation as applied to the real and personal property conveyed; and the purposes of the trust might require more than a life estate in the trustees. Clearly, therefore, they took the legal estate in fee. The principal trusts declared are, 1st, to the use of the grantor’s wife for life; 2d, if she should die before him and intestate, to pay two thirds of the income to him, and one third to their children until his death ; 3d, upon her death, leaving a will, to convey the trust property according to the dispositions and directions expressed in such will; 4th, if she should leave no will, then, after his death, to “ convey the same to the person or persons legally entitled.”
“ Thé person or persons legally entitled ” upon the death of the grantor are his heirs or distributees; and as the trust deed expressly requires a conveyance of the estate to them, contains no other disposition of the principal, and manifests no intention to reserve to himself any greater interest in or control over the *345personal property than the real estate, and nemo est hoeres viventis, this description of the persons who are to take the principal in remainder must be held to mean his heirs and distributees at that time. Richardson v. Wheatland, 7 Met. 169, 175.
It follows that neither the grantor, nor his son who died before him, had any interest in the estate which could be taken by creditors, and that there must be a Decree for the plaintiffs.